DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinn US 2013/0193392 in view of Huang US 5131628.

    PNG
    media_image1.png
    447
    691
    media_image1.png
    Greyscale

McGinn discloses a lifting tool for a vehicle wheel, comprising: a scissor lifting mechanism (210) with scissor pivoting arms (220); and two parallel bars (310, two shafts shown in Fig. 3 connected to scissor arms for supporting platform 175) on a top 

    PNG
    media_image2.png
    386
    517
    media_image2.png
    Greyscale

McGinn does not specify wherein wheels are mounted on a lower portion of the scissor lifting mechanism, for rolling on the floor and directly mounted on the scissor pivoting arms.  However, Huang teaches a lifting tool comprising a pair of pivoting scissor arms wherein wheels (61) is mounted directly on the lower end of the pivoting arm (10) at pivot point (63).  It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the lower ends of the pivoting arms of McGinn to include wheels as taught by Huang in order to provide ease of maneuverability of the lifting tool across a support surface while positioning the tool beneath a vehicle.
As for claim 13, the modified McGinn teaches wherein the scissor lifting mechanism comprises: two distant and parallel pairs (spacer shafts 310) of the scissor pivoting arms (McGinn Fig, 3 shown below); the wheels comprising: four wheels (Huang, 61), each of said wheels being mounted on a lower end of one of the arms, respectively.  Huang teaches wherein the wheels (61) can be mounted on a pivot arm lower end (see Fig. 2 above) via a pivot pin (63).

    PNG
    media_image3.png
    489
    512
    media_image3.png
    Greyscale

As for claim 14, the modified McGinn teaches wherein the two parallel bars are mounted directly on the scissor pivoting arms, two opposed ends of each of said bars being attached to top ends of two distant and parallel arms of said arms, respectively (see Fig. 3 above).
As for claim 15, the modified McGinn teaches wherein the scissor lifting mechanism comprises: a spindle assembly (370) for varying the distance between lower ends of the scissor pivoting arms (220).
As for claim 16, the modified McGinn teaches wherein the spindle assembly comprises: a threaded spindle (370) extending through the transverse arms (310, see Fig. 3), said threaded spindle abutting against a first one of said arms and engaging with a corresponding thread on the second of said arms (see Fig. 3 above).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinn US 2013/0193392 in view of Huang US 5131628 as applied to claim 12 above, and further in view of Belliveau US 9440491.

    PNG
    media_image4.png
    286
    435
    media_image4.png
    Greyscale

As for claims 22 and 23, the modified McGinn teaches all the limitations as recited above and wherein the wheels are located at longitudinal ends of the scissor lifting mechanism, but does not specify wherein at least two of the wheels are swivel wheels.  However, Belliveau teaches the use of swivel wheels (24) for positioning a lifting tool relative to a vehicle wheel. It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the wheels of the modified McGinn as taught by Huang, with swivel wheels as taught by Belliveau as alternative wheels for maneuvering and positioning the lifting tool in position to lift and/or lower a vehicle wheel.
Allowable Subject Matter
Claims 17-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723